Exhibit 10.6

FORM of

LYDALL, INC.

NONQUALIFIED STOCK OPTION AGREEMENT FOR OUTSIDE DIRECTORS

ANNUAL MEETING AUTOMATIC AWARD

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of                     ,20     (the “Date of Grant”) between Lydall,
Inc., a Delaware corporation (the “Company”), and the undersigned recipient (the
“Recipient”) of a Nonqualified Stock Option granted under the Amended and
Restated Lydall 2003 Stock Incentive Compensation Plan (the “Plan”). All
capitalized terms used but not defined in this Agreement shall have the same
meanings that have been ascribed to them in the Plan, unless the context clearly
requires otherwise.

1. Grant of Award. The Company hereby grants to the Recipient, pursuant to
Section 7.3 of the Plan, a Nonqualified Stock Option to purchase up to
                 shares of Common Stock (the “Stock Option”), subject to the
restrictions, terms and conditions set forth in the Plan and this Agreement.

2. Type of Stock Option. The Stock Option is a Nonqualified Stock Option which
does not qualify for Incentive Stock Option treatment under Section 422A of the
Internal Revenue Code of 1986, as amended.

3. Stock Option Price. The purchase price of each share subject to the Stock
Option is $            , being 100 percent of the Fair Market Value of the
Common Stock on the Date of Grant.

4. Acceptance of Award. The Recipient shall have no rights with respect to the
Stock Option unless he or she accepts the award by signing and delivering to the
Company a copy of this Agreement no later than the close of business on the date
that is thirty (30) days after the Date of Grant.

5. Manner of Exercise of a Stock Option. The Company’s administrative agent, BNY
Mellon (the “Administrative Agent”), must be used to exercise all or any portion
of the Stock Option, including cashless and sell-to-cover transactions. The
Administrative Agent will provide the Recipient with a confirmation of each
exercise made. The Administrative Agent will collect funds for option costs and
taxes related to an exercise (as applicable), or issue the net proceeds in the
case of a cashless exercise. To exercise all or any portion of the Stock Option
or to ask questions, contact the Administrative Agent.

Directors are subject to Section 16 of the Securities Exchange Act of 1934, as
amended, and Rule 144 promulgated under the Securities Act of 1933, as amended,
and, therefore, are required to pre-clear Stock Option transactions with
Lydall’s General Counsel as required by the Company’s “Securities Law Compliance
Policy”. All Directors must comply with Lydall’s policies regarding trading of
its securities by Company personnel.

6. Additional Terms and Conditions.

(a) Term of Stock Option. The Stock Option shall have a term of ten (10) years
from the Date of Grant, subject to earlier termination in accordance with the
provisions of paragraph (d) below in the event that the Recipient ceases to be a
Director of the Company.



--------------------------------------------------------------------------------

(b) Exercise of Stock Option and Limitations Thereon. The Stock Option shall be
exercised in the manner set forth in paragraph 5 of this Agreement. The Stock
Option shall be exercisable subject to the following limitations:

(i) no shares may be purchased prior to April     , 20    ;

(ii) on or after April     , 20    , 25 percent of the total award may be
purchased;

(iii) on or after April     , 20    , 50 percent of the total award may be
purchased;

(iv) on or after April     , 20    , 75 percent of the total award may be
purchased;

(v) on or after April     , 20    , the total award may be purchased;

(vi) no shares may be purchased pursuant to such Stock Option after April     ,
20    .

(c) Nontransferability. The Stock Option shall not be transferable by the
Recipient otherwise than by will or by the laws of descent and distribution, and
the Stock Option shall be exercisable, during his or her lifetime, only by the
Recipient.

(d) Early Termination of Stock Option. The Stock Option shall terminate
immediately as of the date the Recipient ceases to serve as a Director of the
Company, except as follows:

(i) Termination by Death. If the Recipient has continuously served as a Director
of the Company for at least one year from the Date of Grant and dies while
serving as a Director of the Company or during any period after having ceased to
be a Director when the Stock Option would otherwise have been exercisable under
subparagraph (ii) below, the Stock Option may be exercised by a representative
of the Recipient’s estate during the six-month period immediately following the
date of death and prior to the expiration date specified in paragraph (a) above.

(ii) Other Termination. If the Recipient ceases for any reason other than death
to be a Director of the Company subsequent to one year from the Date of Grant,
the Stock Option may be exercised during the three-month period immediately
following the date of such cessation and prior to the expiration date specified
in paragraph (a) above.

In any event, the Stock Option may only be exercised for the number of shares
for which the Recipient might have exercised the Stock Option at the time the
Recipient ceased for any reason to be a Director of the Company.

(e) Stockholder Rights. The Recipient shall not be entitled to any rights as a
stockholder with respect to any shares subject to the Stock Option prior to the
date of issuance to him or her of any such shares.

7. Changes in Capitalization. Neither this Agreement nor the grant of the Stock
Option shall affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceedings, whether of a similar character or
otherwise.

8. Change in Control. In the event of a Change in Control of the Company during
the vesting period of this Agreement the Stock Option shall immediately and
entirely vest in full in accordance with the terms and conditions of the Plan.

 

2



--------------------------------------------------------------------------------

9. Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for the administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe and make, in
its sole and absolute discretion, all determinations necessary or appropriate
for the administration of the Plan and this Agreement, all of which shall be
binding upon the Recipient. This Agreement shall be interpreted and applied in a
manner consistent with the provisions of the Plan, and in the event of any
inconsistency between this Agreement and the Plan, the terms of the Plan shall
control.

10. Amendment; Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless authorized by the Committee, and no amendment
or modification of this Agreement may be made except in writing signed by each
of the parties hereto.

11. Agents. The Company has the right to change the appointed transfer agent or
Administrative Agent from time to time.

12. Business Day. If any event permitted or required by this Agreement is
scheduled to take place on a day on which the Company’s corporate offices are
not open for business, such event shall take place on the next succeeding day on
which the Company’s corporate offices are open for business.

13. Titles. The titles to sections or paragraphs of this Agreement are intended
solely for convenience and no provision herein is to be construed by reference
to the title of any section or paragraph.

14. Notices. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed or delivered to the party for whom it
is intended at such address as may from time to time be designated by such party
in a notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications to the Company shall be mailed to or delivered to its Vice
President, General Counsel and Secretary, with a copy to its Vice President
Human Resources, both at One Colonial Road, P. O. Box 151, Manchester,
Connecticut, 06045-0151, and all notices by the Company to the Recipient may be
given to the Recipient personally or may be mailed to him or her at the last
address designated for the Recipient on the records of the Company. For purposes
of this paragraph, the term “mailed” includes electronic delivery methods.

15. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Connecticut without
reference to the principles of conflict of laws thereof, and the Recipient
agrees to the exclusive jurisdiction of Connecticut courts.

16. Compliance with Laws. The issuance of the shares of Common Stock pursuant to
this Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and any rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue any shares of Common Stock
pursuant to this Agreement if such issuance would violate any such requirements.

 

3



--------------------------------------------------------------------------------

17. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of the
remainder of this Agreement, it being intended that all rights and obligations
of the Company and the Recipient shall be enforceable to the fullest extent
permitted by law.

18. Statute of Limitations. The Recipient hereby agrees that there shall be a
one-year statute of limitations for the filing of any claim relating to this
Agreement or the terms or conditions of the Stock Option. If such a claim is
filed more than one year subsequent to the date on which the Stock Option
terminates for any reason whatsoever, it shall be precluded by this provision,
whether or not the claim has accrued at that time.

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Agreement as of the Date of Grant.

 

LYDALL, INC.

By:

     

Dale G. Barnhart

 

President and Chief Executive Officer

The undersigned Recipient hereby acknowledges receipt of the foregoing
Nonqualified Stock Option Agreement and agrees to its terms and conditions.

 

   BOD Name:

 

4